Citation Nr: 1748193	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-13 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to October 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In October 2016 and June 2017, this matter was remanded for additional development (by Veterans Law Judges other than the undersigned); the case is now before the undersigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A bilateral hearing loss disability was not manifested in service; bilateral sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss is related to his service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in December 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
The Veteran's service treatment records (STRs) are associated with the record, and pertinent treatment records have been secured.  The RO arranged for a VA examination in January 2014.  Pursuant to the Board's October 2016 and June 2017 remands, the RO arranged for a VA audiological examination and medical opinion in December 2016 and June 2017, respectively.  The Board finds that the record, as a whole, contains adequate evidence to adjudicate the Veteran's claim of service connection for bilateral hearing loss.  He has had ample opportunity to supplement the record, and has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   

Certain chronic diseases (including SNHL as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system).   38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).   

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran states that his bilateral hearing loss is due to exposure to noise in service.   His DD Form 214 lists his military occupational specialty as machine operator; accordingly, exposure to noise is conceded.

On December 1965 pre-service induction report of medical examination, puretone thresholds, in decibels, were:  


500
1000
2000
3000
4000
R
-5
(10)
0
(10)
-5
(5)
0
(10)
5
(10)
L
-10
(5)
5
(15)
0
(10)
5
(15)
5
(15)

[Unless otherwise specified, VA audiometry on June 30, 1966, or earlier and service department audiometry on October 31, 1967, or earlier is assumed to have been reported in American Standards Association (ASA) units.  To facilitate review, the ASA values have been converted to International Standard Organization (ISO) standards (and the latter are the numerical values in parentheses in the chart above).]

The Veteran had a service separation audiological evaluation in August 1968, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded using ASA units or ISO-ANSI units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.   Accordingly, on August 1968 service separation examination, puretone thresholds were:


500
1000
2000
3000
4000
R
0
(15)
0
(10)
0
(10)
/
/
0
(10)
L
0
(15)
0
(10)
0
(10)
/
/
0
(10)

On January 2014 VA hearing loss examination, the Veteran reported that he served in the Army as an engineer and was exposed to heavy equipment noise and artillery noise without the benefit of hearing protection.  He also reported contributory occupational/recreational noise exposure from heavy equipment and avid hunting.  During the examination, he reported hearing problems in his right ear for approximately four to five years, but stated that he was aware of issues with that ear prior to that period.  Audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
25
40
55
65
L
5
15
40
40

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The diagnosis was bilateral SNHL.  The examiner noted that the Veteran was released from active duty with normal hearing bilaterally and without a significant threshold shift when compared to service enlistment audiograms.  She then cited to a 2005 Institute of Medicine (IOM) study which found no sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop later in one's lifetime, long after the cessation of that noise exposure; based on the anatomical and physiological data available on the recovery process following noise exposure,  she opined that it is unlikely that such delayed effects occur.

Following the Board's October 2016 remand, the RO arranged for a December 2016 VA hearing loss examination.  During that examination, the examiner determined that there was no significant threshold shift in hearing sensitivity between the Veteran's service enlistment and service separation examinations.   She further noted that, although the Veteran reported significant military noise exposure, objective evidence documented that any noise exposure sustained during service did not result in significant changes in his hearing.  Further, the Veteran also reported prolonged occupational exposure to engine and heavy machinery noise without the use of hearing protection, which could "easily account for this Veteran's current hearing loss."   Citing to the 2005 IOM report (discussed above) and based on the fact that there was no significant threshold shift between service enlistment and service separation, the examiner opined that the Veteran's current hearing loss was not related to service.

Following the Board's June 2017 remand, the RO obtained a medical opinion in July 2017.  In that opinion, the audiologist from the December 2016 VA examination specifically acknowledged that the absence of hearing loss at the time of separation from service is not exclusive of service connection for hearing loss and that exposure to hazardous noise during service has been conceded.  She further noted that exposure to such hazardous noise does not necessarily result in noise-related cochlear damage and explained that the "gold standard test for determining the presence of noise-related damage remains behavioral audiometric testing."  In this case, a comparison of the Veteran's service enlistment and service separation examinations revealed no significant shifts in hearing at any frequency tested in either ear; further, there was no notch indicative of noise-related hearing loss.

The audiologist noted that recent research conducted by Dr. Sharon Kujawa regarding the damaging effects of noise exposure on the auditory system which could manifest well after actual noise exposure has stopped is often cited in cases where there is no significant threshold shift in hearing during service.  She explained that the research, which was conducted on rodent subjects, has led to speculation that similar effects may occur in humans, in turn raising questions as to the validity of the researcher's conclusion.  Additionally, findings in rodent studies cannot necessarily be extrapolated to human subjects, given the genetic and physiological differences that exist between the two.  Additional research has also shown that effects occurring in rodents cannot be replicated in humans.  Another researcher has found that the hypothesis of accelerated aging as an effect of past noise exposure is contrary to the findings of most human studies.

The audiologist noted that there is a lack of consensus in literature regarding this issue but that the most comprehensive review of pertinent literature remains the 2005 IOM report, which determined that there is no sufficient evidence to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of noise exposure.  Accordingly, based on a review of the Veteran's record and pertinent literature as understood, the examiner again opined that the Veteran's hearing loss is less likely related to service.

It is not in dispute that the Veteran has bilateral hearing loss.  It is also not in dispute that, by virtue of his artillery training, he was exposed to some level of noise trauma in service.  What he must still show to substantiate his claim of service connection is that there is a nexus between the claimed disability and his service/exposure to noise trauma therein.

The Board notes that while the Veteran is competent to observe he has difficulty hearing, a hearing loss disability must be established by diagnostic testing (audiometry).  See 38 C.F.R. § 3.385.  Hearing loss was not found on separation from service, and the Veteran did not report difficulty hearing at the time.  A hearing loss disability (as defined by regulation) was first documented by evidence in the record more than 45 years after service (in January 2014).  Consequently, service connection for a hearing loss disability on the basis it became manifest in service and has persisted since is not warranted.  As SNHL is not shown to have been manifested in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) likewise is not warranted.

The analysis turns to whether the Veteran's hearing loss disability may somehow otherwise be related to his service.  In the absence of evidence of onset in service and continuity thereafter, whether or not an insidious process such as hearing loss may be related to remote service/noise trauma therein is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau, 492 F.3d at 1377.  The Veteran's lay statements relating his hearing loss to noise trauma in service are bare expressions of lay opinion, unaccompanied by an explanation of competent rationale.  The only competent (medical) evidence that directly addresses the matter of a nexus between the Veteran's hearing loss disability and his service is the January 2014, December 2016, and July 2017 audiologists' opinions (which are against his claim).  Although there is some question as to whether any audiologist converted the findings in ASA values then prevailing to the ISO values currently in effect, as requested, the Board notes that there is no evidence of any significant threshold shift during service.  [The National Institute for Occupational Safety and Health (NIOSH) suggests that a significant threshold shift is a 15-decibel hearing loss shift or more at any one frequency from 500 Hertz to 4000 Hertz.]  Further, the examiners' conclusion that the Veteran had normal hearing at separation is consistent with the record even after the conversion is made, as the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss, and no puretone threshold at separation was above 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).   The December 2016 audiologist also cited to a more likely cause for his current hearing loss: prolonged occupational exposure to engine and heavy machinery noise without hearing protection.  

The Board finds the January 2014, December 2016, and January 2017 VA audiologists' opinions, taken together, to be probative evidence in this matter, and persuasive.  There is no competent (medical opinion) evidence to the contrary.  The preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss disability and his service/noise trauma therein.  Hence, the appeal in this matter must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


